UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-8018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se. Benjamin L. Hatch, Assistant
United States Attorney, Joseph Kosky, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellee,


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angelo Galloway appeals the district court’s order denying

his motion to withdraw his guilty plea.                    We have reviewed the

record and find no reversible error.                 At this juncture, Galloway

can no longer seek relief from his guilty plea pursuant to Fed.

R. Crim. P. 11.          See Fed. R. Crim. P. 11(e).                  Insofar as his

motion   could    be    construed   as   a     successive        28   U.S.C.    § 2255

(2012)   motion,        the   district       court    lacked      jurisdiction     to

consider it.     See United States v. McRae, 793 F.3d 392, 397 (4th

Cir. 2015).      Accordingly, we affirm the district court’s order.

We   dispense    with    oral   argument      because      the    facts   and    legal

contentions     are    adequately   presented         in   the   materials      before

this court and argument would not aid the decisional process.


                                                                            AFFIRMED




                                         2